IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Todd and Stacey Myers,             :
                 Petitioners       :
                                   :
            v.                     :   No. 506 C.D. 2015
                                   :
Department of Human Services,      :
                 Respondent        :


                                ORDER

            AND NOW, this 14th day of June, 2016, it is hereby ORDERED that
the above-captioned opinion filed March 4, 2016, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.

                                _____________________________________
                                MARY HANNAH LEAVITT, President Judge